United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40726
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAIME GEOVANI AYALA-MENDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. 7:05-CR-1067-ALL
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Jaime Geovani Ayala-Mendez (Ayala) appeals his guilty-plea

conviction and sentence for being found in the United States

unlawfully after a prior deportation.   The district court applied

the 16-level enhancement in U.S.S.G. § 2L1.2(b)(1)(A)(ii) and

sentenced Ayala to 37 months of imprisonment.   Ayala argues that

the district court erred by imposing the enhancement based on the

court’s determination that his prior Texas state conviction for

robbery qualified as a crime of violence.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40726
                                -2-

     Robbery is an enumerated crime of violence under § 2L1.2,

comment. (n.1(B)(iii)).   This court recently held in United

States v. Santiesteban-Hernandez, 469 F.3d 376, 378-82 (5th Cir.

2006), that the definition of robbery under TEX. PENAL CODE ANN.

§ 29.02 substantially corresponds to the generic, contemporary

meaning of robbery and thus qualifies as an enumerated offense

under § 2L1.2.   Accordingly, Ayala’s assertion that the district

court erred in applying the 16-level enhancement under § 2L1.2

based on his prior robbery conviction is without merit.

     Ayala also argues that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b)(1) and (2) are unconstitutional.

Ayala’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Ayala contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S.

466 (2000), we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.   See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005).   Ayala

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.